Citation Nr: 1022019	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-12 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from March 1971 to April 1972 
with additional service in the National Guard from February 
1973 to November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Albuquerque in December 
2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the Board has restated the claim above.

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with a left hip disorder.

2.  The competent medical evidence of record does not 
associate the Veteran's left hip disorder with his active 
service or National Guard service.


CONCLUSION OF LAW

The Veteran's left hip disorder was not incurred in or 
aggravated by the Veteran's active service, nor may it be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case (SSOC), is sufficient to cure a timing 
defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letters sent to the 
appellant in December 2004 and March 2009, that collectively, 
fully addressed all four notice elements.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of an SOC issued in January 
2007 after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran was afforded VA 
examinations in April 2005 and January 2008.  The RO obtained 
the Veteran's VA treatment records.  The Veteran submitted a 
private treatment record dated in June 2006.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  If a chronic disorder such as arthritis is manifest to 
a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in 
service is not fatal to a claim for service connection.  When 
a Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).

Service connection may be granted to members of the Army 
Reserves or National Guard for disabilities resulting from 
disease or injury incurred in, or aggravated while 
performing, active duty or active duty for training 
(ACDUTRA).  With respect to time periods of inactive duty for 
training (INACDUTRA), service connection may only be granted 
for injury (and not disease) so incurred or aggravated.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for a 
left hip disorder.  He contends that his hip was injured when 
he was thrown from a truck after an explosion.  The Veteran 
states that the injury occurred in February 1987.  He 
submitted a newspaper article that states that the accident 
occurred in February 1988.  The Veteran first complained of 
knee pain in January 1988.  Service examinations do not 
reveal any complaint of or treatment for knee pain.  Several 
service examinations stated that the Veteran's lower 
extremities are normal.  

VA treatment records note numerous complaints by the Veteran 
for hip and leg pain.  He was prescribed pain medication.  A 
record dated in July 1993 states that the Veteran had a 
probable prior proximal left fibular fracture.  The 
examination was otherwise normal.  In May and September 1997 
the Veteran was noted to have degenerative joint disease in 
his hips.  An x-ray in January 1999 revealed a hip that was 
normal for the Veteran's age.  An August 2001 treatment 
record reveals that the examiner thought the Veteran's 
complaints of pain were exaggerated because he was able to 
maneuver easily throughout the examination.

The Veteran was afforded a VA examination in April 2005.  At 
that time he was diagnosed with bursitis which caused chronic 
left hip pain.  The examiner was of the opinion that it was 
less likely as not that the hip trauma was caused by or 
resulted in the Veteran's current bursitis of the left hip.  
The examiner stated that the Veteran had a documented history 
of trauma to the hip, but that more recent documentation of 
left knee and back pain related to strain as well as 
intermittent left hip pain.  There was no way to determine if 
the Veteran was on active duty when he had the knee and back 
pain.  

A private treatment record dated in June 2006 entitled 
"Attending Physician's Statement" described the Veteran has 
having chronic arthritis is his left leg and hip from an 
explosion sustained during military services.  It also listed 
the Veteran's diagnosis date at July 1998.  The doctor 
concluded that the Veteran would be unemployed indefinitely 
due to his disability.  

A VA doctor submitted a letter on behalf of the Veteran in 
January 2007.  The doctor stated that the Veteran had pain in 
his left leg and hip consistent with a chronic injury.  The 
doctor stated that x-rays revealed evidence of an injury and 
chronic inflammation.  The doctor stated he knew of no way to 
definitively relate the Veteran's injury to a tank accident; 
however, there was also no way the Veteran's leg pain could 
be disassociated from the injury.  He stated that the injury 
cannot be eliminated as a contributing factor to a long 
history of leg pain.  He concluded that a disability award by 
VA could not be denied because the extent of contribution of 
the injury could never be exactly determined and would have 
to be considered.  The doctor also disagreed with 
distinguishing between inactive duty for training and active 
duty for training when establishing whether service 
connection is warranted.

The Veteran was afforded a second VA examination in January 
2008.  The Veteran was diagnosed with a left hip disorder 
that resulted from a left hip strain.  The examiner stated 
that the Veteran's left hip disorder was not related to the 
blunt hip trauma the Veteran described.  The examiner 
reiterated his opinion in July 2009 stating that that there 
was no evidence the Veteran incurred a hip injury in service.

In light of the evidence the Veteran is not entitled to 
service connection for a left hip disorder.  While he has 
been diagnosed with left hip strain and arthritis, there is 
no evidence that the Veteran suffered an injury to his hip 
during service.

The Veteran has not established that he was injured during 
active service.  Although a VA doctor stated that the event 
the Veteran described could not be ruled out as the cause of 
the Veteran's left hip condition, this is not sufficient to 
establish service connection.  While this doctor had access 
to the Veteran's VA treatment history, he did not report any 
access to the Veteran's service treatment records and nothing 
in the record establishes that he relied on anything other 
than the Veteran's account of the explosion.  The Veteran's 
service treatment records do not reveal any complaints of or 
treatment for a hip condition.  Several service examinations 
reveal normal lower extremities.  

Additionally, two VA examinations found that there was no 
evidence that any trauma from service caused the Veteran's 
left hip disorder.  These doctors had access to the Veteran's 
claims file including his service treatment records.  
Although access to the claims file is not determinative when 
weighing medical opinions, the Board finds these opinions 
especially probative.  The VA examiner from the January 2008 
opinion specifically stated in an addendum that there was no 
evidence of an event in service which resulted in an injury 
to the Veteran's hip.  Although the Veteran's doctor was 
familiar with the Veteran's treatment history after service, 
his opinion is clearly contradicted by the record since there 
is no evidence of an injury in service.

The Board does not doubt the Veteran currently experiences 
pain in his left leg and hip, however, without evidence of an 
in-service injury, the Board cannot establish service 
connection.  After the Veteran's complaint of knee pain in 
1988, there are no complaints of pain or record of treatment 
prior to 1993.  Thus, there is no continuity of 
symptomotology from the reported time of injury to associate 
the Veteran's current symptoms with an event in service.

The Veteran has submitted sufficient documentation of a truck 
explosion.  This evidence includes his statements as well as 
a newspaper article which evidence that the event occurred.  
However, the evidence does not establish a specific date of 
the incident, as the reports vary.  The Veteran stated the 
event was in February 1987, whereas the article stated that 
the event was in February 1988.  

Although the Board notes that injuries from this type of 
event are entirely possible, there is no evidence, besides 
the Veteran's statements, that he was injured at this time.  
The Veteran received treatment for knee pain in January 1988, 
however this timing is inconsistent with either reported date 
of the incident.  If the event occurred in February 1987, 
complaints of pain a year later are not sufficient to 
establish an in-service injury.  If the event occurred in 
February 1988, the pain and any injury which caused the pain 
predates the event the Veteran reports caused his current 
condition.    

Without a specific date of the event, or a diagnosis of an 
injury in service, the Board cannot establish whether the 
event occurred during a period of active duty, active duty 
for training (ACDUTRA), or inactive duty for training 
(INACDUTRA).  Although a VA doctor stated he did not agree 
that the nature of the Veteran's service at the time of any 
injury was important to the determination of whether service 
connection is warranted, this finding is left to the 
discretion of the Board.  As such, the Veteran's claim must 
be denied.


ORDER

Entitlement to service connection for a left hip condition is 
denied.




REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric condition to include PTSD.  The Veteran 
contends that he has PTSD due to stressful events that 
occurred while he was service.

The issue was previously remanded for further research to 
help the Veteran confirm his stressors.  The Veteran stated 
that he hurt his finger getting out of a crowded vehicle 
after hearing sounds he later identified as a mortar attack.  
The research completed on remand revealed that there was a 
rocket attack at Cam Rahn Bay, where the Veteran was 
stationed, in March 1972.  The Veteran's service treatment 
records reveal that he was treated for a finger injury, 
similar to the one he described, in March 1972.  The Board 
finds that this is sufficient corroboration of the Veteran's 
claimed stressor.  

The previous remand stated that if the Veteran's stressors 
were confirmed, he should be afforded a VA examination to 
determine whether any of the Veteran's psychiatric disorders 
are related to his active service, and specifically whether 
the Veteran's PTSD is related to a verified stressor.  The 
Veteran has not yet been afforded such an examination.  The 
Court has held "that a remand by . . . the Board confers on 
the Veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such the claim must be 
remanded for an examination.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Arrange for the Veteran to undergo a 
psychiatric examination to determine the 
nature, extent, onset, and severity of any 
psychiatric disorders found to be present.  
The claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.   
 
All indicated tests and studies should be 
performed, and the examiner should opine 
as to whether it is at least as likely as 
not that any psychiatric disorder found is 
related to or had its onset during 
service.   
 
If the examiner finds that the Veteran has 
PTSD, he/she should specifically state 
which verified stressor(s) were found 
sufficient to support this diagnosis.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report. 
 
2.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the AMC 
should again review this claim.  If any 
determination remains adverse, the Veteran 
must be furnished a supplemental statement 
of the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


